I do not think that there can be a doubt but that the complaint is based upon the theory that the alleged tort was committed by the engineer, and that, from his tort, liability attached to the corporation master. The suit was first instituted against the railway company, and it is easy to surmise that, due to something that happened before the defendant answered, *Page 149 
and for the purpose of preventing a perhaps threatened removal to the federal Court, the complaint was amended by making the engineer a party defendant to the suit. The point of difference between Mr. Justice Blease and myself, and the point upon which this appeal turns, is the correctness of the following statement contained in his opinion:
"The compliant not only sought to hold the railway company for negligence on account of the acts of its engineer,but it also alleged negligence generally against the railwaycompany."
If his premises are correct his conclusion is inevitable, under the principles declared in the case of Durst v. RailroadCo., 130 S.C. 165; 125 S.E., 651. The real issue then in this appeal is whether the foregoing statement is correct. I do not think that it is. On the contrary, the complaint plainly indicates that no separate act of negligence, apart from the specific act of the engineer, is imputed to the company.
Counsel for the plaintiff contends that the defendant made no motion to require him to make more definite and certain the allegation of negligence of the defendant company. Why should such motion have been made when the complaint so definitely and certainly sought to hold the company liable for the negligence of the engineer specifically detailed? The complaint alleges, in paragraph 7, the acts of negligence upon which the plaintiff relies, limited specifically to the acts of the engineer, without the slightest suggestion of a general charge of negligence against the company. It is as follows:
"That the direct and proximate cause of the said injuries and damages to the plaintiff was the joint and concurrent negligence, carelessness, recklessness, gross negligence, willfulness, and wantonness of the defendants in the followingparticulars, to wit: (a) In causing and allowing said engine to unnecessarily emit the said unusual noise and steam when adjacent to the said highway, on which the defendants *Page 150 
knew or ought to have known that persons with teams were likely to be passing, which teams would likely be frightened and caused to do injury by the said noises and steam; (b) in causing and allowing said engine to unnecessarily emit the said unusual noise and steam when in close proximity to the plaintiff and his team, when the defendants knew or ought to have known of their presence, and that said team was likely to be frightened and caused to injure the plaintiff by said noise and steam."
How it is possible to draw from these specific allegations a general charge of negligence against the company, either by its own act or by that of some other servant than the engineer, I cannot conceive. The defendants, the companyand the engineer, were charged with causing the unnecessary escape of the steam. The engineer was of course in charge of the engine and its steam. Who else could have been guilty of the charge than the engineer or who else was intended to be charged but the engineer? The Circuit Judge rightly construed the complaint when he said:
"Here is a case where the only act of negligence chargedis through the agent," the engineer.
It is true that in his charge he veered somewhat from this construction when he said:
"If you find that the railroad company was negligent in some way in which the engineer was not concerned, if the acts of negligence occurred by some act of the railroad company, but not through some other agency of the company, in that case you could find a verdict against the railroad company and not against the engineer."
This part of the charge was improper, for the reason that the complaint counted solely upon the negligence of the engineer, and there was, besides, no evidence tending to show any act of negligence on the part of the company or of any other servant than the engineer.
It is stated in the opinion of Mr. Justice Blease:
"There was evidence to sustain the finding of the jury *Page 151 
that the railway company, through some other servant, perhapsthe fireman, may have been guilty of negligence, although its codefendant, Carter, was not guilty." (Italics added.)
I cannot find in the record the slightest evidence to sustain this conclusion, or even the slightest evidence of an effort of plaintiff's counsel to deviate from the set of their compass, the negligence of the engineer. It appears, therefore, to me that, the complaint relying solely on the act of the engineer, and the verdict exonerating him, the judgment cannot stand under the cases cited by Mr. Justice Blease, the Jones case, and others.
It is suggested that the defendant should have moved for a correction of the verdict. Counsel for the plaintiff did make the motion, but the Circuit Judge did not deem it necessary. Besides, I do not see that it was incumbent upon the defendant to move for the transmutation of a verdict which did not bind it into one that did. The cases cited presented very different conditions.
It is stated in the opinion of Mr. Justice Blease:
"Again, in a suit for a joint and concurrent tort, proof of the commission of the tort by one of the defendants only is sufficient to take the case to the jury and to justify a verdict against that defendant."
As a general rule, applied to cases of strictly joint tort, where all of the defendants are charged with actual participation in the tort, the statement is entirely correct; but applied to a case in which the master is held liable for the sole act of his servant, a case of constructive joint and several liability, a verdict against the master and exonerating the servant, upon whose act alone the liability of the master has been predicated, cannot be sustained, as has been frequently held by this Court.
I think, therefore, that the judgment should be reversed. *Page 152